DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-11 in the reply filed on 04/05/2021 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Priority
The disclosure of the prior-filed application, Application No. 14/460,502, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more limitations of this application and specifically the limitation of to adjust one or more of a position of the nozzle or an angle of the nozzle relative to the support as a relative direction of travel between the vehicle and the surface changes, therefore, the earliest filing date of this application is 10/23/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al US 2012/0061367 A1 (hence Wolff).
In re claims 1-5, Wolff discloses a system for use with a rail vehicle having a wheel that travels on a rail (abstract) and teaches the following:
A traction system for a vehicle (Abstract), comprising: a nozzle coupled to an air source and configured to be selectively aimed toward a surface of a route/portion of a rail surface of a rail (Fig.2, #30 and Paragraphs 0048 and 0050), and the determined portion is based on a location of the rail surface between edges of the rail and proximate to a wheel of the vehicle (Fig.1 and Fig.2); a conduit configured to supply pressurized air from the air source to the nozzle, the nozzle flexibly coupled thereto (Fig.2, #26, #28, and Paragraph 0050); and an actuator that is configured to control the nozzle to aim at a determined portion of the surface of the route, the determined portion based on a location of the surface proximate to a wheel of the vehicle, and to control the nozzle to change its aiming direction in response to a change in curvature of the 
In re claim 8, Wolff teaches the following:
a sensor configured to track the rail for curvature and an actuator configured to actuate the nozzle to change the aiming direction to maintain the impact of the air stream on the rail portion during a curve (Paragraph 0116)
In re claim 9, Wolff teaches the following:
wherein the nozzle is positioned to point at a location in front of a lead wheel of the vehicle, such that the nozzle is configured to direct a stream of pressurized air to a point on the rail proximate where the lead wheel contacts the rail (Fig.2)
In re claim 11, Wolff teaches the following:
wherein the air source is configured to provide air at a pressure of greater than 620 kPa sufficient to provide the air stream at a velocity of greater than 23 meters per second sufficient to increase the tractive effort of the wheel on the rail (Paragraphs 0084-0085)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff as recited above and further in view of Rogers et al US 2002/0109017 A1 (hence Rogers).
In re claim 6, Wolff discloses the structural elements of the claimed invention including the flexible coupling of the nozzle is provided by a lever bracket mounted to a frame of the vehicle and mounted to the conduit (Paragraph 0115) but doesn’t explicitly teach the following:
a resilient member coupled between the lever bracket and a journal bearing housing of a lead axle of the vehicle
Nevertheless, Rogers discloses a mechanism that steers a high energy density output(s) in a shaking motion other than a rotating motion that when translated across a surface evenly affects the surface (Abstract) and teaches the following:
a resilient member coupled between the lever bracket and a journal bearing housing of a lead axle of the vehicle (Claim 15)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Wolff reference to include a journal bearing, as taught by Rogers, so as to direct the stream of water to the target in a skewed circular pattern (Abstract).
In re claim 10, Rogers teaches the following:
the conduit is coupled to a journal bearing housing of a lead axle of the vehicle (claim 15)

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al US 2005/0253397 A1 discloses a system and method for controlling an application of a friction modifying agent to an area of contact between a railway wheel and a railway rail over which the wheel is traversing to selectively modify the coefficient of friction at the contact area (Abstract) and auxiliary information or data 604, which may be in the form of a parameter directly or indirectly relating to the operation of 
Blandina US 2015/0102594 A1 discloses a system to avoid the aquaplaning problem on a vehicle, the device being applicable at least on the drive wheels of the vehicle and including a tank of fluid under pressure that is connected to a plurality of fluid ejectors associated with the respective wheels and suitable to shoot jets of pressurized fluid onto the road surface, and sensors suitable to detect the conditions of the road surface to actuate the fluid ejectors (Abstract).
Worden et al US 2013/0206862 A1 discloses a media reservoir capable of holding a tractive material that includes particulates; a nozzle in fluid communication with the media reservoir; and a media valve in fluid communication with the media reservoir and the nozzle and the system can modify the adhesion or the traction capability of the contact surface with regard to a subsequently contacting wheel (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669